Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending in this application. Claims 18-20 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 1-17 are considered in this Office action. 

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022.

Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. Correction is required.
The abstract of the disclosure is objected to because the abstract does not describe the disclosure sufficiently. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.

Claim Objections
Claim(s) 1, 5, 13, 17 is/are objected to because of the following informalities:
“a stent retriever” (claim 1 line 2, claim 5 line 3, claim 13 line 4, claim 17 line 3) should be changed to “the stent retriever”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13 recites the limitation “the cleaning apparatus” (line 4). There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, it is interpreted as “the cleaning device”. Correction is required. This rejection affects claims dependent on claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camrud et al. (US 2002/0138126 A1), hereinafter Camrud.
Regarding claim 1, Camrud discloses a cleaning device (10, Fig. 1, para 32) comprising a chamber (12) configured to receive and enclose a medical elongated object to be cleaned, such as stent retriever (25); at least one port (14, 16); and one or more support structures (compression washer 24, inner rim 22, funnel 27, hole /seal in 26, e.g. Fig. 2, paras 36, 38). In the arrangement of Camrud, the at least one port is capable to connect with a fluid source to enable inflow and/or outflow of a fluid to or from the chamber; and the support structures are capable to support the medical elongated object in a fixed position inside the chamber.
The recitation that the device is for cleaning a stent retriever within a sterile surgical field is interpreted as a recitation of the intended use of the claimed cleaning device. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. Further, Camrud discloses that the device is for cleaning a stent retriever within a sterile surgical field (e.g. para 43).
Regarding claim 2, the recitation that the chamber is configured to permit a tail wire of the stent retriever to extend out of the chamber while enclosing a remainder of the stent retriever is interpreted as a recitation of the intended use of the claimed cleaning device. Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims, as discussed above. Further, the chamber disclosed by Camrud is capable to permit a tail wire (29) of the stent retriever to extend out of the chamber while enclosing a remainder of the stent retriever (Fig. 2).
Regarding claim 3, Camrud discloses a hole (26) at an edge of the chamber (Fig. 2, para 38). The disclosed hole is capable to permit the tail wire to extend therethrough.
Regarding claim 9, the chamber disclosed by Camrud is sized to accommodate no more than one object at a time (Fig. 2).
Regarding claim 11, the cleaning device disclosed by Camrud is capable to be handheld (Fig. 2, para 37).
Regarding claim 12, Camrud discloses a first port (14) and a second port (16, Fig. 1). The disclosed ports are capable to permit simultaneous inflow of fluid to the chamber and outflow of fluid from the chamber.
Regarding claim 13, Camrud discloses a kit (stent treatment apparatus 10, e.g. Fig. 2, para 32) for a medical procedure (PTCA) comprising a stent retriever (25); and a cleaning device comprising a chamber (12) configured to receive and enclose the stent retriever to be cleaned (Fig. 2), at least one port (14, 16), and one or more support structures (compression washer 24, inner rim 22, funnel 27, hole /seal in 26, e.g. Fig. 2, paras 36, 38). In the cleaning device disclosed by Camrud, the at least one port is capable to connect with a fluid source to enable inflow and/or outflow of a fluid to or from the chamber, and the support structures are capable to support the stent retriever in a fixed position inside the chamber.
The recitations that the kit disclosed is for a mechanical thrombectomy procedure, that the cleaning device is to clean the stent retriever within a sterile surgical field, and that the chamber is to be used to sufficiently remove debris from the stent retriever to permit reuse of the stent retriever during a single thrombectomy procedure are interpreted as recitations of the intended use of the claimed kit. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim, as discussed above. The kit disclosed by Camrud is capable of being used for a mechanical thrombectomy procedure, the cleaning device is capable to clean the stent retriever within a sterile surgical field, and the chamber is capable to be used to sufficiently remove debris from the stent retriever to permit reuse of the stent retriever during a single thrombectomy procedure.
Regarding claim 14, in the kit of Camrud, the chamber is capable to permit a tail wire (29) of the stent retriever to extend out of the chamber while enclosing a remainder of the stent retriever (e.g. Fig. 2).
Regarding claim 15, Camrud discloses a hole (26) at an edge of the chamber through which the tail wire extends (Fig. 2, para 38).
Claim(s) 1, 5-6, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2016/0193012 A1), hereinafter Anderson.
Regarding claim 1, Anderson discloses a cleaning device (1100, e.g. Figs. 18-23, para 101; 1200, e.g. Figs. 24-26, para 110, paras 114, 118) comprising a chamber (1210) configured to receive and enclose an elongated object (142, e.g. Fig. 2, para 53; 200, e.g. Fig. 4, para 65; 1000, e.g. Fig. 13, para 90, para 115; 1250, e.g. Fig. 26, para 118); at least one port (1240, para 118); and support structures (periphery of 1222, Fig. 24, periphery of 1156, Fig. 21). In the cleaning device disclosed by Anderson, the at least one port is capable to connect with a fluid source to enable inflow and/or outflow of a fluid to or from the chamber, and the support structures are capable to support the object in a fixed position inside the chamber. The recitation that the device is for cleaning a stent retriever within a sterile surgical field is interpreted as a recitation of the intended use of the claimed cleaning device, as discussed above. The cleaning device disclosed by Anderson is capable to hold and clean a stent retriever within a sterile surgical field.
Regarding claim 5, Anderson discloses that the chamber comprises a bottom and a lid attachable and detachable from one another (e.g. Figs. 24-25). The disclosed bottom and lid are capable to attach to enclose the object in the chamber and to detach from one another to insert or remove the object to or from the chamber.
Regarding claim 6, Anderson discloses a fastener (clamping devices) configured to hold the bottom and the lid together (para 114).
Regarding claim 9, the chamber disclosed by Anderson is sized to accommodate no more than one object at a time (Fig. 18).
Regarding claim 11, the cleaning device disclosed by Anderson is capable to be handheld.
Regarding claim 12, Anderson discloses a first port (1240) and a second port (1272, Fig. 26, para 118). The disclosed ports are capable to permit simultaneous inflow of fluid to the chamber and outflow of fluid from the chamber.
Claim(s) 1, 5-6, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaya (US 2019/0150722 A1), hereinafter Yamaya.
Regarding claim 1, Yamaya discloses a cleaning device (10, e.g. Figs. 19A-B) comprising a chamber (12) configured to receive and enclose an elongated medical object (25, e.g. Fig. 6); at least one port (85A, 85B, e.g. Fig. 6); and a support structure (106, 111). In the cleaning device disclosed by Yamaya, the at least one port is capable to connect with a fluid source to enable inflow and/or outflow of a fluid to or from the chamber, and the support structures are capable to support the object in a fixed position inside the chamber. The recitation that the device is for cleaning a stent retriever within a sterile surgical field is interpreted as a recitation of the intended use of the claimed cleaning device, as discussed above. The cleaning device disclosed by Yamaya is capable to hold and clean a stent retriever within a sterile surgical field.
Regarding claim 5, Yamaya discloses that the chamber comprises a bottom and a lid attachable and detachable from one another (e.g. Fig. 19B). The disclosed bottom and lid are capable to attach to enclose the object in the chamber and to detach from one another to insert or remove the object to or from the chamber.
Regarding claim 6, Yamaya discloses a fastener (128 A, 128B) configured to hold the bottom and the lid together (Fig. 19B).
Regarding claim 9, the chamber disclosed by Yamaya is sized to accommodate no more than one object at a time (Fig. 19B).
Regarding claim 11, the cleaning device disclosed by Yamaya is capable to be handheld.
Regarding claim 12, Yamaya discloses a first port (85A) and a second port (82, Fig. 19A). The disclosed ports are capable to permit simultaneous inflow of fluid to the chamber and outflow of fluid from the chamber.
Claim(s) 1, 5, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 6,554,808 B1), hereinafter Cook.
Regarding claim 1, Cook discloses a device (Fig. 1) comprising a chamber (8) configured to receive and enclose an elongated object (wire); a port (22) to connect with a fluid source (via syringe, col. 3 lines 55-59); a support structure (14, 16, 36, Figs. 1, 2, col. 4 lines 1-6), that the device and/or the opening may be of different sizes to be used with other invasive medical instruments.(col. 4 lines 35-39, 50-54). In the device disclosed by Cook, the at least one port is capable to connect with a fluid source to enable inflow and/or outflow of a fluid to or from the chamber, and the support structures are capable to support the object in a fixed position inside the chamber. The recitation that the device is for cleaning a stent retriever within a sterile surgical field is interpreted as a recitation of the intended use of the claimed device, as discussed above. The device disclosed by Cook is capable to hold and clean a stent retriever within a sterile surgical field.
Regarding claim 5, Cook discloses that the device may comprise a bottom (84) and a lid (82) attachable and detachable from one another (Fig. 6, col. 5 lines 17-23). The disclosed bottom and lid are capable to attach to enclose the object in the chamber and to detach from one another to insert or remove the object to or from the chamber.
Regarding claim 9, the chamber disclosed by Cook is sized to accommodate no more than one object at a time (Fig. 2).
Regarding claim 11, the device disclosed by Cook is capable to be handheld.
Claim(s) 1, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garvey et al. (US 2017/0065368 A1), hereinafter Garvey.
Regarding claim 1, Garvey discloses a cleaning device (10, Fig. 1; 10a, Fig. 10; 10b, Fig. 12) comprising a chamber (31) configured to receive and enclose an elongated medical object to be cleaned (C); at least one port (26, 28); a support structure (21, 27). In the cleaning device disclosed by Garvey, the at least one port is capable to connect with a fluid source to enable inflow and/or outflow of a fluid to or from the chamber, and the support structures are capable to support the object in a fixed position inside the chamber. The recitation that the device is for cleaning a stent retriever within a sterile surgical field is interpreted as a recitation of the intended use of the claimed cleaning device, as discussed above. The cleaning device disclosed by Garvey is capable to hold and clean a stent retriever within a sterile surgical field.
Regarding claim 9, the chamber disclosed by Garvey is sized to accommodate no more than one object at a time (Fig. 9).
Regarding claim 11, the cleaning device disclosed by Garvey is capable to be handheld.
Regarding claim 12, Garvey discloses a first port (26) and a second port (28, Fig. 10). The disclosed ports are capable to permit simultaneous inflow of fluid to the chamber and outflow of fluid from the chamber.
Claim(s) 1, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guggenheimer et al. (US 2015/0374401 A1), hereinafter Guggenheimer.
Regarding claim 1, Guggenheimer discloses a cleaning device (100, Figs. 3-4) comprising a chamber (102) configured to receive and enclose an elongated medical object to be cleaned (10, Fig. 7); at least one port (104); a support structure (126, 128, 129). In the cleaning device disclosed by Guggenheimer, the at least one port is capable to connect with a fluid source to enable inflow and/or outflow of a fluid to or from the chamber, and the support structures are capable to support the object in a fixed position inside the chamber. The recitation that the device is for cleaning a stent retriever within a sterile surgical field is interpreted as a recitation of the intended use of the claimed cleaning device, as discussed above. The cleaning device disclosed by Guggenheimer is capable to hold and clean a stent retriever within a sterile surgical field.
Regarding claim 9, the chamber disclosed by Guggenheimer is sized to accommodate no more than one object at a time (Fig. 7).
Regarding claim 11, the cleaning device disclosed by Guggenheimer is capable to be handheld.
Claim(s) 1, 4, 5, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 2018/0147022 A1), hereinafter Gupta.
Regarding claim 1, Gupta discloses a cleaning device (Figs. 1-2) comprising a chamber (1, 2) configured to receive and enclose an elongated medical object to be cleaned (8); at least one port (7a, 7b) to connect with a fluid source to enable inflow and/or outflow of a fluid to or from the chamber; a support structure (3, 4, 5, 6) to support the object in a fixed position inside the chamber (Fig. 3), and another embodiment of the cleaning device (Fig. 10B) comprising a chamber (101, 102) configured to receive and enclose an elongated medical object to be cleaned (108); at least one port (107a-b); and a support structure (106). In the cleaning device disclosed by Gupta, the at least one port is capable to connect with a fluid source to enable inflow of a fluid to the chamber, and the support structure is capable to support the object in a fixed position inside the chamber. The recitation that the device is for cleaning a stent retriever within a sterile surgical field is interpreted as a recitation of the intended use of the claimed cleaning device, as discussed above. The cleaning device disclosed by Gupta is capable to hold and clean a stent retriever within a sterile surgical field.
Regarding claim 4, Gupta discloses a support arm (106) projecting from a wall of the chamber (e.g. Fig. 10B).
Regarding claim 5, Gupta discloses that the chamber comprises a bottom and a lid attachable and detachable from one another (e.g. Fig. 2). The disclosed bottom and lid are capable to attach to enclose the object in the chamber and to detach from one another to insert or remove the object to or from the chamber.
Regarding claim 9, the chamber disclosed by Gupta is sized to accommodate no more than one object at a time (Fig. 5).
Regarding claim 11, the cleaning device disclosed by Gupta is capable to be handheld (e.g. Figs. 9, 10A).
Regarding claim 12, Gupta discloses a first port (7a, 107a) and a second port (13, 113, Figs. 2, 4, 10B). The disclosed ports are capable to permit simultaneous inflow of fluid to the chamber and outflow of fluid from the chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camrud et al. (US 2002/0138126 A1), hereinafter Camrud in view of Gupta (US 2018/0147022 A1), hereinafter Gupta.
The reliance of Camrud is set forth supra.
Regarding claims 4 and 16, Camrud discloses that the one or more support structures comprises a funnel structure (27) projecting from a wall of the chamber (Fig. 2, para 36). The disclosed funnel structure is interpreted as an arm, in the broadest reasonable interpretation.
Further, Gupta teaches a cleaning device (Fig. 10B) comprising a chamber (101, 102) configured to receive and enclose an elongated object (108); at least one port (107a, 107b); a support structure (106) to support the object in a fixed position inside the chamber in the form of vertically projecting arm (Fig. 10B). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning device of Camrud with the vertically projecting arm taught by Gupta in order to support the object. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better guide the object through the chamber and have a reasonable expectation of success because such supporting arm is known in the art. 
Claim(s) 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camrud et al. (US 2002/0138126 A1), hereinafter Camrud in view of Yamaya (US 2019/0150722 A1), hereinafter Yamaya.
The reliance of Camrud is set forth supra.
Regarding claims 5 and 17, Camrud discloses that the chamber comprises a bottom and a lid integrally attached with one another to enclose the cleaned object in the chamber. Camrud does not disclose that the bottom and the lid are detachable from one another to insert or remove the cleaned object to or from the chamber.
Yamaya teaches a cleaning device (10, e.g. Figs. 19A-B) comprising a chamber (12) configured to receive and enclose an elongated medical object to be cleaned (25, e.g. Fig. 6); at least one port (85 A, B); a support structure (106, 111) to support the object in a fixed position inside the chamber, and that the chamber comprises a bottom (127B) and a lid (127A), attachable to each other to enclose the object in the chamber and detachable from one another to insert or remove the object to or from the chamber (Fig. 19B, para 128). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning device of Camrud with the portions of the chamber attachable and detachable from one another as taught by Yamaya in order to open the chamber when inserting or removing the object. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to facilitate the process of placement and removal of the object and for easy cleaning of the inner walls of the chamber and have a reasonable expectation of success because such arrangement is known in the art. 
Regarding claim 6, Yamaya teaches a fastener (128 A, 128B) configured to hold the bottom and the lid together (Fig. 19B, para 129).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camrud et al. (US 2002/0138126 A1), hereinafter Camrud in view of Yamaya (US 2019/0150722 A1), hereinafter Yamaya in further view of Moberg (US 2014/0166054 A1), hereinafter Moberg.
The reliance of Camrud and Yamaya is set forth supra.
Regarding claim 7, Yamaya does not teach levers. Moberg teaches a cleaning device (10c, Fig. 1) comprising a chamber (75) configured to receive and enclose an elongated medical object to be cleaned (C); at least one port (81, 82) to connect with a fluid source to enable inflow and/or outflow of a fluid to or from the chamber; and that the chamber comprises a bottom and a lid attachable to each other to enclose the object in the chamber and detachable from one another to insert or remove the object to or from the chamber (para 17); a fastener (spring in 74, para 16) configured to create a positive holding force which holds the bottom and the lid together (para 17), and one or more levers (handle portions 74, e.g. Fig. 1). The levers taught by Moberg are capable to reduce a user applied force required to overcome the holding force. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning device of Camrud and Yamaya with the levers taught by Moberg in order to pivot the lid and the bottom to open the chamber. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to facilitate opening of the chamber, and have a reasonable expectation of success because such lever arrangement is known in the art. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camrud et al. (US 2002/0138126 A1), hereinafter Camrud in view of Yamaya (US 2019/0150722 A1), hereinafter Yamaya in further view or Davis (US 2014/0316380 A1), hereinafter Davis.
The reliance of Camrud and Yamaya is set forth supra.
Regarding claim 8, Yamaya does not teach a snap fit ring configured to seal an interface between the bottom and the lid of the chamber for at least 95% of the interface. Davis teaches a cleaning device (100, Fig. 2F) comprising a chamber (106, 108) configured to receive and enclose an elongated medical object to be cleaned (250) and comprising a bottom (106) and a lid (108) attachable to each other to enclose the object in the chamber (e.g. Fig. 2G) and detachable from one another (e.g. Fig. 2F) to insert or remove the object to or from the chamber (para 50), and a snap fit ring (gasket 200) configured to seal an interface between the bottom and the lid of the chamber (e.g. Fig. 2F, para 55). The snap fit ring taught by Davis appears to extend along at least 95% of the perimeters of the bottom and the lid forming an interface, to seal the interface (e.g. Fig. 2F), and thus, a person of ordinary skill viewing the drawing would also find such extension range obvious. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning device of Camrud and Yamaya with the snap ring taught by Davis in order to seal the chamber when closed. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to minimize leaking during cleaning, and have a reasonable expectation of success because such seals is known in the art. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camrud et al. (US 2002/0138126 A1), hereinafter Camrud.
The reliance of Camrud is set forth supra.
Regarding claim 10, Camrud discloses that 40 ml of solution was injected through the stent cleaning chamber for a duration of 10 seconds, at a flow rate of 4 ml/second. The disclosed throughput implicitly teaches that the internal volume of the chamber is less than 40 ml, e.g. to allow for a flow of 40 ml. Camrud dos not explicitly disclose that the internal volume of the chamber is less than 30 ml. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the size of the chamber as desired, with no change in respective function, to yield the same and predictable result of enclosing the object, absent any secondary considerations or showing of criticality of such size. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to have sufficient volume of cleaning liquid while allowing for manual manipulation.

Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kamen (US 2014/0209121 A1) teaches a cleaning device (100, Fig. 1D) comprising a chamber to receive an object; ports (apertures, paras 66, 410, Fig. 4B, para 160); support structures (142, 152, para 147), and that the chamber comprises two portions attachable with one another and detachable from one another (Fig. 1D).
Morejon (US 2015/0342694 A1) teaches a cleaning device (10, Fig. 1) comprising a chamber (50) to receive an object; ports (20, 30); support structures (walls of 11), and that the chamber comprises two portions attachable with one another and detachable from one another (Fig. 2).
Kamaga (US 5,090,433 A) teaches a cleaning device (Fig. 8) comprising a chamber (85) to receive an object (2, Fig. 3); ports (29, 23); a support structure (86, Fig. 10), and that the chamber comprises two portions attachable with one another and detachable from one another (Figs. 7, 9).
Bettencourt (US 8,623,149 B2) teaches a cleaning device (10, Fig. 8) comprising a chamber (44) to receive and enclose an object (L); ports (46); and that the chamber comprises two portions (12A, 2B, Fig. 8) attachable with one another and detachable from one another (Fig. 11). 
Peters (US 6,217,564 B1) teaches a device (e.g. Fig. 25) comprising a chamber (102) to receive an object (100); a port (105); a support structure (106, Fig. 25), and that the chamber comprises two portions attachable with one another to enclose the object in the chamber and detachable from one another to insert or remove the object to or from the chamber. 
Quick (US 2015/0352325 A1) teaches a device (100, 208, Fig. 1) comprising a chamber (116, 208, Fig. 4B) to receive an object (204, Fig. 4B); ports (302a, 302f); and support structures (inner surfaces of holes in 100, 208).
Yamaya (US 9,993,145 B2) teaches a cleaning device (Fig. 4A) comprising a chamber (42) to receive an object (15); a port (42g); a support structure (42d, Fig. 6). 
Seitz (US 2015/0069728 A1) teaches a cleaning device (10, Fig. 4) comprising a chamber (12) to receive an object (20); a port (24); and a support structure (44, Fig. 3A; 14, Fig. 3C; 100, Fig. 8A).
Krause (US 2015/0305819 A1) teaches a cleaning device (10, Fig. 1) comprising a chamber (20) to receive an object (15); ports (50, 22); and a support structure (30).
Fagan (US 2015/0359599 A1) teaches a cleaning device (200, Fig. 4) comprising a chamber (203) to receive an object (108); ports (232, 234); and a support structure (210).
Geddis (US 2016/0067004 A1) teaches a cleaning device (10, Fig. 1) comprising a chamber (14) to receive an object (92); ports (18, 16); and a support structure (22).
Held (US 6,325,080 B1) teaches a cleaning device (Fig. 1) comprising a chamber (20) to receive an object (10); ports (30, 40, 50); and a support structure (rim of 15 in 200,  Figs. 2a-b).
Takeuchi (4,288,882 A) teaches a cleaning device (Figs. 1 and 2) comprising a chamber (11) to receive an object (15, Fig. 2); ports (26, 37); a support structure (14, 35, 36, Fig. 2).
Niermann (US 5,354,267 A) teaches a cleaning device (16, Fig. 2) comprising a chamber (14) to receive an object (18); a port (40); a support structure (64, 74). 
Schneider (US 5,333,606 A) teaches a device (10, Fig. 5) comprising a chamber (11) to receive and enclose an object (23); a port (33); a support structure (24, 27). 
Sasaki (US 2004/0118440 A1) teaches a device (80, Fig. 6, 100, Fig. 11) comprising a chamber (82, 104) to receive and enclose an object (10, 21); ports (91, Fig. 8A; 125, Fig. 10; 143, Fig. 15); a support structure (92, Fig. 8A; 115, Fig. 10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711